Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a non-provisional application Number 16/596,783 filed on 10/09/2019. Claims 1-20 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). A certified copy of Patent Application No. CHINA 201811188975.6 filed on 10/12/2018, has been made of record.

Drawings
The drawings are objected to because of the following informalities.  
Fig. 16: “Block #2 designated as “including at least one positive number less than 1” appears to be identical to Block #Y designated as “each included positive number is not less than 1”. It is unclear what the drawing is intended to illustrate.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views 

Specification
The disclosure is objected to because of the following informalities: 

Paragraph [0100] should read: “In one sub-embodiment of the above embodiment, the uplink physical layer data channel is a short PUSCH (sPUSCH)”. 
Paragraph [0101] should read: “In one sub-embodiment of the above embodiment, the uplink physical layer data channel is a New Radio PUSCH (NR-PUSCH)”. 
Paragraph [0102] should read: “In one sub-embodiment of the above embodiment, the uplink physical layer data channel is a Narrow Band PUSCH (NB-PUSCH)”.
Paragraphs [0135] and [0140] are identical and redundant. One of these should be cancelled or amended.
Paragraphs [0137] and [0142] 
Paragraphs [0137] and [0142] should read: “In one sub-embodiment of the above embodiment, the downlink physical layer data channel is a short PDSCH (sPDSCH)”.

Appropriate correction(s) is(are) required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 5, 10, 12, 15, and 20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 5, the element “at least one of the Y candidate parameter sets comprises at least one positive real number less than 1” is unclear. The specification does not provide any explanation of what is intended by a parameter set comprising a fraction. The scope of this limitation is unlimited, thus rendering the claim indefinite.

Claims 10, 15, and 20 are rejected on the same grounds set forth in the rejection of claim 5. Claims 10, 15, and 20 recite similar features as in claim 5 from the perspective of a method for a base station, an apparatus for a user equipment, and an apparatus for a base station, respectively.

Regarding claim 12, the limitation “The user equipment according to claim 1, wherein…” is indefinite because claim 1 recites a method not an apparatus for a UE. For the purpose of examination, the claim is assumed to read as “The user equipment according to claim [[1]] 11, wherein…”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-3, 6-8, 11-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20190098622 A1; hereinafter “Lee”) in view of 3GPP R1-1806893 (Huawei, HiSilicon; 3GPP TSG RAN WG1 Meeting #93, Busan, Korea, May 21st – 25th, 2018; hereinafter “NPL1”), and further in view of 3GPP R1- 1802839 (Qualcomm Incorporated, 3GPP TSG RAN WG1 Meeting #92, Athens, Greece, February 26th – March 2nd, 2018; hereinafter “NPL2”).

Regarding claim 1, Lee discloses a method in a user equipment for wireless communication, comprising: 
receiving a first signaling, wherein the first signaling is used to determine a first time- frequency resource group, and the first time-frequency resource group is reserved for a first bit block ([0174] One or more sPDSCH regions (= first signaling) may be associated with a sPUCCH region, resource, or transmission for HARQ-ACK transmissions (= first time-frequency resource group reserved for a first bit block). For example, in communication 1700 a WTRU may receive a sPDSCH in a first sPDSCH region #1 and may receive a sPDSCH in a second sPDSCH region #3 while the HARQ-ACK transmissions or reporting for the first sPDSCH region #1 and the second sPDSCH region #3 may be associated with sPUCCH region #0; [0192] The HARQ-ACK bits (= a first bit block) for sHARQ may be transmitted in a CQI part of the PUCCH format 2a/2b and HARQ-ACK bits for nHARQ may transmitted in an ACK/NACK part of the PUCCH format 2a/2b. HARQ-ACK bits for nHARQ and sHARQ may be transmitted in a CQI part of PUCCH format 2/2a/2b.); 
receiving a second signaling, wherein the second signaling is used to determine a second time-frequency resource group, and the second time-frequency resource group is reserved for a second bit block, and transmitting only the second bit block among the first bit block and the second bit block in the second time-frequency resource group ([0159] and Fig. 15: A WTRU may receive a scheduling grant (= second time-frequency resource group) for sPUSCH transmission(s) 1510 (corresponding to transmission of a transport block or second bit block) in one or more associated sPDCCH regions or transmission(s) (= second signaling). sPUSCH resource #1 for a sPUSCH transmission(s) 1510 may be associated with two sPDCCH regions or transmissions such as sPDCCH #1 of subframe n and sPDCCH #2 of subframe n+k.). 
But Lee does not disclose (a) wherein time domain resource(s) occupied by the first time-frequency resource group and time domain resource(s) occupied by the second time-frequency resource group are non-orthogonal, (b) transmitting the first bit block and the second bit block in the second time-frequency resource group, and (c) a timing relationship between the first signaling and the second signaling is used to determine whether the first bit block is transmitted in the second time-frequency resource group.  
However, in the same field of endeavor, NPL1 discloses a method in a user equipment for transmitting the first bit block and the second bit block in the second time-frequency resource group (P. 2, Sec. 2.2 and Fig. 2: With respect to UCI piggyback on PUSCH, different kinds of UCI should also be treated differently (the piggybacking indicates first bit block carrying UCI/HARQ and second bit block occupying PUSCH transmitted on the second time-frequency resource). As shown in Fig. [[3]] 2 (UCI piggyback for normal UCI and LSRD-UCI): a PUCCH overlaps with an eMBB PUSCH. In case of eMBB UCI, e.g., HARQ-ACK for eMBB PDSCH, we should piggyback it on PUSCH with a normal beta-offset, as shown in Case 1. In contrast, in case of URLLC UCI, for example HARQ-ACK for URLLC PDSCH, two methods can be adopted to guarantee the UCI reliability. The first method is to piggyback the UCI on PUSCH with an increased beta-offset, resulting into more coded modulation symbols and hence a lower coding rate for this UCI, as shown in Case 2-1.  The second method is to puncture the PUSCH resources which are overlapped with PUCCH in time domain, and then use the full power to transmit UCI either on the original PUCCH resource or the punctured PUSCH resource), 
wherein time domain resource(s) occupied by the first time-frequency resource group and time domain resource(s) occupied by the second time-frequency resource group are non-orthogonal (Fig. 2 UCI piggyback for normal UCI and LSRD-UCI: This figure provides examples of UCI piggyback on PUSCH wherein time domain resource(s) occupied by the first time-frequency resource group (reserved for first bit block carrying PUCCH/UCI) and time domain resource(s) occupied by the second time-frequency resource group (reserved for second bit block carrying PUSCH) are non-orthogonal (interpreted as “overlapping in time-domain”)).
Furthermore, NPL2 discloses a method in a user equipment wherein the UE timeline is impacted if PUCCH piggybacks on earlier PUSCH (Sec. 3, Fig. 1: In NR, PUCCH and PUSCH can have partial overlap as shown in Figure 1. In case A and B, if PUCCH is piggyback on PUSCH, then UE need to do “look-ahead” for piggyback purpose. This will eat into PUSCH processing timeline.). Based on this teaching, a skilled person would determine that if PUSCH is scheduled prior to the scheduling of PUCCH, the UE timeline would be impacted and piggybacking of PUCCH on PUSCH is not desirable, and apply this teaching to derive the limitation “a timing relationship between the first signaling (scheduling PUCCH/UCI/HARQ) and the second signaling (scheduling PUSCH)  is used to determine whether the first bit block (for carrying PUCCH/UCI/HARQ) is transmitted in the second time-frequency resource group (reserved for transmitting second bit block carrying PUSCH)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lee, based on the above teachings from NPL1 and NPL2, to derive the limitations of claim 1, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to support high reliability and low latency for URLLC services.

Regarding claim 2, Lee, NPL1, and NPL2 disclose the limitations of claim 1 as set forth and NPL2 further discloses cases that UE timeline is impacted if PUCCH piggybacks on earlier PUSCH  (Sec. 3, Fig. 1: In NR, PUCCH and PUSCH can have partial overlap as shown in Figure 1. In case A and B, if PUCCH is piggyback on PUSCH, then UE need to do “look-ahead” for piggyback purpose. This will eat into PUSCH processing timeline.). Based on this teaching, a skilled person would determine wherein when a start time for transmission of the first signaling is earlier than a start time for transmission of the second signaling, the first bit block and the second bit block are transmitted in the second time-frequency resource group; and when the start time for transmission of the first signaling is later than the start time for transmission of the second signaling, only the second bit block among the first bit block and the second bit block is transmitted in the second time-frequency resource group.  

Regarding claim 3, Lee, NPL1, and NPL2 disclose the limitations of claim 1 as set forth and Lee further discloses wherein receiving a first radio signal; wherein the first signaling is further used to indicate scheduling information of the first radio signal, and the first bit block is used to indicate whether the first radio signal is correctly received ([0187] and Fig. 18: An associated HARQ-ACK (= the first bit block used to indicate whether the first radio signal is correctly received) for a PDSCH (= a first radio signal) such as an nPDSCH or sPDSCH, may be transmitted in the TTI n+k when the PDSCH may be received by a WTRU in the TTI n, wherein k may be a positive integer.).  The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses one of the species which anticipates the genus (MPEP 2131.02).

Claims 6-8 are rejected on the same grounds set forth in the rejection of claims 1-3, respectively. Claims 6-8 recite similar features as in claims 1-3, respectively, from the perspective of a method in a base station.

Claims 11-13 are rejected on the same grounds set forth in the rejection of claims 1-3, respectively. Claims 11-13 recite similar features as in claims 1-3, respectively, from the perspective of an apparatus for a user equipment.

Claims 16-18 are rejected on the same grounds set forth in the rejection of claims 1-3, respectively. Claims 16-18 recite similar features as in claims 1-3, respectively, from the perspective of an apparatus for a base station.

 Claims 4-5, 9-10, 14-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of NPL1, in view of NPL2, and further in view of 3GPP TS 38.212 V15.3.0 (2018-09; hereinafter “NPL3”).

Regarding claim 4, Lee, NPL1, and NPL2 disclose the limitations of claim 1 as set forth. But Lee, NPL1, and NPL2 do not disclose  wherein the first bit block is transmitted in the second time-frequency resource group, the second signaling comprises a first field, the first field included in the second signaling is used to indicate a first parameter from a first parameter set, the first parameter is used to determine a number of time-frequency resource(s) occupied by the first bit block in the second time-frequency resource group; the first parameter belongs to the first parameter set, the first parameter set is one of Y candidate parameter sets, any one of the Y candidate parameter sets comprises a positive integer number of positive real numbers, and Y is a positive integer.  
However, in the same field of endeavor, NPL3 discloses a method in a user equipment comprising: using a DCI format in the second signaling that indicates the second time-frequency resource group reserved for a second bit block (occupied by PUSCH) (P. 74-75, Sec. 7.3.1.1.2: DCI format 0_1 is used for the scheduling of PUSCH (indicating second time-frequency resource group reserved for the second bit block via second signaling) in one cell. The following information is transmitted by means of the DCI format 0_1 with CRC scrambled by C-RNTI or CS-RNTI or SP-CSI-RNTI or MCS-C-RNTI: … Frequency domain resource assignment… Time domain resource assignment.); and
determining the first parameter set used to determine a number of time-frequency resource(s) occupied by the first bit block in the second time-frequency resource group (P. 35, Sec. 6.2.7 Data and control multiplexing: if the number of HARQ-ACK information bits (= first bit block) to be transmitted on PUSCH (= second bit block transmitted in the second time-frequency resource group) is 0, 1 or 2 bits the number of reserved resource elements for potential HARQ-ACK transmission is calculated according to Subclause 6.3.2.4.1.1, by setting 
    PNG
    media_image1.png
    24
    61
    media_image1.png
    Greyscale
; the data and control multiplexing indicates providing a first parameter set used to determine a number of time-frequency resource(s) occupied by the first bit block (carrying control information) in the second time-frequency resource group (reserved for data transmission).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lee, NPL1, and NPL2 as applied to claim 1, based on the above teaching from NPL3, to derive the limitations of claim 4, because the modification uses prior art elements according to their established functions to produce a predictable result of generating Y candidate parameter sets, any one of the Y candidate parameter sets comprises a positive integer number of positive real numbers, and Y is a positive integer. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to support high reliability and low latency for URLLC services.

Regarding claim 5, Lee, NPL1, NPL2, and NPL3 disclose the limitations of claim 4 as set forth, and Lee further discloses receiving first information in first signaling for transmission of HARQ in PUCCH ([0195] One or more PUCCH types that may be an nPUCCH type or a sPUCCH type may be used for nHARQ or sHARQ transmission. An associated DCI for nPDSCH or sPDSCH (= first information in first signaling) may indicate the corresponding PUCCH type to use.).
In addition, NPL3 further discloses wherein information bits for HARQ transmission are indicated when data and control are multiplexed (P. 74-75, Sec. 7.3.1.1.2: DCI format 0_1 is used for the scheduling of PUSCH in one cell P. 35, Sec. 6.2.7 Data and control multiplexing: if the number of HARQ-ACK information bits (= first parameter set) to be transmitted on PUSCH is 0, 1 or 2 bits the number of reserved resource elements for potential HARQ-ACK transmission is calculated according to Subclause 6.3.2.4.1.1, by setting 
    PNG
    media_image1.png
    24
    61
    media_image1.png
    Greyscale
). A skilled person can apply these teachings to derive “receiving first information; wherein the first information (transmitted in first signaling carrying DCI) is used to indicate the first parameter set (= HARQ information bits)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lee, NPL1, and NPL2 as applied to claim 1, based on the above teaching from NPL3, to derive the limitations of claim 5, because the claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses one of the species which anticipates the genus (MPEP 2131.02), and the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to support high reliability and low latency for URLLC services.

Claims 9-10 are rejected on the same grounds set forth in the rejection of claims 4-5, respectively. Claims 9-10 recite similar features as in claims 4-5, respectively, from the perspective of a method in a base station.

Claims 14-15 are rejected on the same grounds set forth in the rejection of claims 4-5, respectively. Claims 14-15 recite similar features as in claims 4-5, respectively, from the perspective of an apparatus for a user equipment.

Claims 19-20 are rejected on the same grounds set forth in the rejection of claims 4-5, respectively. Claims 19-20 recite similar features as in claims 4-5, respectively, from the perspective of an apparatus for a base station.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Chen et al. (US 20180049173 A1) – Data channel-referenced resource allocation for a control channel.
Zhao (CN 108702776 A) – Multiplexing of overlapping PUCCH and PUSCH in time domain.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471